DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 08/12/2021 has been entered. 
Claims 1-23 are now pending in the application.

Terminal Disclaimer

3.	The terminal disclaimer filed on 08/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/810,544 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter

4.	Claims 1-23 are allowed.
	The following is an examiner's statement of reasons for allowance of the Claims 1-10: the limitations “a magnetic core assembly disposed on the second surface of the 
    The following is an examiner’s statement of reasons for allowance of claims 11-23: the limitations “a magnetic core assembly embedded in the printed circuit board, and comprising at least one opening, wherein the first copper post is penetrated through the corresponding opening, so that at least one inductor is defined by the at least one first copper post and the magnetic core assembly collaboratively” in combination with other claimed limitations in independent claim 11 is not disclosed or suggested by the prior art of record taken alone or in combination. Claims 12-23 are either directly or indirectly dependent upon claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848